Citation Nr: 1829558	
Decision Date: 06/18/18    Archive Date: 07/02/18

DOCKET NO.  14-09 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to initial ratings in excess of 10 percent effective from August 3, 2007 and prior to April 27, 2010 and 30 percent thereafter for ischemic heart disease (IHD).

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity (RLE).

5.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity (LLE).

6.  Entitlement to initial ratings in excess of 10 percent prior to July 22, 2016 and 20 percent thereafter for carpal tunnel syndrome of the right upper extremity (RUE).

7.  Entitlement to initial ratings in excess of 10 percent prior to July 22, 2016 and 20 percent thereafter for carpal tunnel syndrome of the left upper extremity (LUE).

8.  Entitlement to a total rating based on individual unemployabilty (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Daniel F. Smith, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1968 to March 1970.  The Veteran served in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

A July 2011 rating decision granted service connection for ischemic heart disease and assigned a 10 percent evaluation effective August 3, 2007 and a 30 percent evaluation effective April 27, 2010.  The rating decision also continued the 70 percent evaluation for PTSD; as well as the 20 percent evaluation for diabetes mellitus, type II.

A November 2011 rating decision granted service connection for peripheral neuropathy of the bilateral lower extremities and assigned each a 20 percent evaluation effective from November 27, 2009.  The rating decision also granted service connection for carpal tunnel (claimed as peripheral neuropathy) of the bilateral upper extremities and assigned each a 10 percent evaluation effective from November 27, 2009.  A November 2017 rating decision assigned 20 percent evaluations for the bilateral upper extremities effective from July 22, 2016.

A subsequent November 2011 rating decision denied the Veteran's claim for a TDIU.

In May 2018, the Veteran's attorney submitted additional evidence with a waiver of RO initial consideration.


FINDINGS OF FACT

1.  For the entire period under consideration, the Veteran's PTSD has not resulted in manifestations that more nearly approximate total occupational and social impairment.

2.  For the entire rating period under consideration, diabetes mellitus type II has been managed using insulin or oral hypoglycemics and restricted diet; regulation of activities was not required to control diabetes.

3.  Effective from August 3, 2007 and prior to April 27, 2010, the Veteran's IHD was manifested by subjective complaints of occasional shortness of breath, dizziness, and fatigue especially with exertion.  The Veteran's IHD workload was greater than 7 METS but less than 10.

4.  Effective from April 27, 2010, the Veteran's IHD has not been productive of more than one episode of congestive heart failure, a workload of 5 METs or less, or left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.

5.  For the entire rating period under consideration, the Veteran's RLE neuropathy was manifested by no more than moderate incomplete paralysis of the sciatic nerve, with no moderately severe incomplete paralysis shown.  

6.  For the entire rating period under consideration, the Veteran's LLE neuropathy was manifested by no more than moderate incomplete paralysis of the sciatic nerve, with no moderately severe incomplete paralysis shown.

7.  Effective from November 27, 2009 and prior to July 22, 2016, the Veteran's bilateral upper extremities were productive only of mild incomplete paralysis of the median nerves.

8.  As of July 22, 2016, the Veteran's bilateral upper extremities were productive only of mild incomplete paralysis of all radicular groups.

9.  Effective from February 2, 2010 to July 22, 2016, the evidence reasonably shows that the Veteran's service-connected diabetes mellitus type II, bilateral upper and lower extremity diabetic neuropathy/carpal tunnel syndrome; as well as PTSD, render him unable to obtain and maintain substantially gainful employment.

10. Beginning July 22, 2016, the Vetera is in receipt of a combined 100 percent rating for service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code (Code) 9411.

2.  The criteria for an increased rating in excess of 20 percent for diabetes mellitus type II have not been met or more nearly approximated for any period.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.119, Code 7913.

3.  Effective from August 3, 2007 and prior to April 27, 2010, the criteria for an initial rating higher than 10 percent for IHD are not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.104, Code 7005.

4.  Effective from April 27, 2010, the criteria for a rating higher than 30 percent for IHD are not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.104, Code 7005.

5.  The criteria for a rating in excess of 20 percent for RLE neuropathy have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520.

6.  The criteria for a rating in excess of 20 percent for LLE neuropathy have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520.

7.  The criteria for initial ratings higher than 10 percent prior to August 2, 2017, for peripheral neuropathy of the right and left upper extremities have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.124a, Code 8515.

8.  The criteria ratings higher than 20 percent from July 22, 2016, for peripheral neuropathy of the right and left upper extremities have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.124a, Code 8513.

9.   The criteria for a TDIU are met effective from February 2, 2010 to July 22, 2016.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19.

10. Beginning July 22, 2016, entitlement to a TDIU is moot.  38 U.S.C. § 1155; 38 C.F.R. § 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The duty to notify and assist have been met.  Neither the Veteran, nor his attorney representative, has alleged prejudice with regard to notice or assistance.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  The Board must consider entitlement to "staged" ratings to compensate for times since filing a claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where, as here, entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD

As discussed, the July 2011 rating decision continued the 70 percent evaluation for PTSD.  The Veteran seeks a rating in excess of 70 percent.  The PTSD is rated as 70 percent under 38 C.F.R. § 4.130, Code 9411, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9411, General Rating Formula.

The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  In addition, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126 (b).  Further, ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds a rating in excess of 70 percent is not warranted for the Veteran's PTSD at any point since the effective date of the award for increase.

VA treatment records from Northern Indiana Health Care System pertinent to this appeal period show that the Veteran has engaged in both individual and group therapy.  He has been prescribed medications for his mental health symptoms.  He has complained of being irritable, lacking motivation and energy, and socially isolating.  Therapy reports note that the Veteran's sleep has improved with medication and he is having fewer nightmares.  In March 2010 the Veteran reported sleeping around 7 hours per night, which he felt to be adequate rest.  His affect has been appropriate and of full range.  There have been no reports of hallucinations psychosis or suicidal or aggressive ideations.  His thought process has been described as logical, sequential, and future oriented.  The Veteran's dress and hygiene have been clean, and his demeanor has been cooperative and friendly.

During an April 2010 VA examination, the Veteran reported mildly impaired recent memory; and suspicious and paranoid ideation with thoughts that people have it out for him.  He stated that he has some loss of interest in socializing with family and friends although his social functioning has been described as fairly good with his wife, adult children, and a few longtime friends.  He described some dependency on his wife to help him manage his irritability and distress.  The Veteran also reported that his irritability and low tolerance for distress made it difficult for him to get along with some of his coworkers, however, he was still able to maintain his job for eight and one half years despite this.  The Veteran also reported feeling depressed. The examiner assessed the Veteran's level of social and occupational impairment as moderate in severity.

During a July 2016 VA examination, the examiner assessed PTSD symptoms as occupational and social impairment with reduced reliability and productivity.  The Veteran reported having a great relationship with his wife of 45 years; as well as his grandson who lives with them. He indicated that he has good relationships with his brothers.  The Veteran indicated that he regularly visits a friend on Friday nights and they play pool, drink beer, and reminisce about the old days.  He also reported that he works on a vintage car that he takes to shows.  Mental status examination revealed depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships.  Persistent symptoms also related to the Veteran's PTSD were irritability or outbursts of anger, hypervigilance, and sleep disturbance. The examiner noted that the Veteran was capable of managing his financial affairs. PTSD was diagnosed.  The examiner found that the symptoms are moderate in severity, not severe.  She indicated that there is mild irritability in the form of verbal aggression, sleep impairment which likely contributes to irritability, mild concentration difficulties, and fatigue.  The examiner stated that the symptoms would have a mild impact on employment in that the symptoms decrease motivation and cause mild difficulties in maintaining effective relationships on the job.

Statements from both the Veteran and his spouse were received on September 22, 2017.  The statements report irritability and difficulty getting along with others.  He stated that he has now stopped playing pool with his friends and does not like being out with people.  Subsequent VA treatment records document the Veteran continues to receive group and individual therapy for symptoms which include irritability, anxiety, depressed mood, and sleep impairment.  The records do not show mental health symptoms resulting in total occupational and social impairment.

The Board finds that, collectively, the above-described evidence reflects that throughout the period under consideration, the Veteran's psychiatric symptoms have not been shown to be of the type, extent, frequency or severity as the symptoms expressed in the rating schedule to support a 100 percent evaluation.  At no time has the Veteran reported and the record fails to show auditory hallucinations, gross impairment in thought processes or communication, persistent delusions, gross inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name-the symptoms listed in the rating criteria as indicative of the level of impairment for which a 100 percent rating is assignable.

In addition, the evidence shows that the Veteran lives with his wife of 45 years as well as his grandson and reported having a close relationships with them. He also indicated that he speaks with his brothers. And has at times visited with friends. 

No VA examiner found total occupational and social impairment, and the other evidence of record demonstrates functioning that is better than total occupational and social impairment. In fact, the Veteran has been found to have occupational and social impairment with an occasional decrease, or reduced reliability and productivity and was able to maintain seemingly productive relationships with several family members.

Under these circumstances, the Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity to result in total occupational and social impairment as contemplated by the rating criteria for a 100 percent rating.

Again, the evidence of record does not indicate that the Veteran's disability has more nearly approximated the level of impairment contemplated in the maximum, 100 percent rating.

For the foregoing reasons, the Board finds the claim for a rating in excess of 70 percent for the PTSD disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




Diabetes Mellitus

For the entire rating period on appeal, diabetes mellitus type II has been rated at 20 percent under the criteria at 38 C.F.R. § 4.118, Code 7913. 

Under Code 7913, diabetes mellitus which is manageable by restricted diet only is rated at 10 percent.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.

Note (1) to Code 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Code 7913).  Noncompensable complications are considered part of the diabetic process under Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that management of diabetes mellitus type II requires a regulation of activities as required for a 40 percent rating under Code 7913.  Throughout the rating period on appeal, management of diabetes mellitus type II required the use of insulin or an oral hypoglycemic agent, and a restricted diet, which is consistent with the 20 percent rating criteria under Code 7913.  The evidence does not otherwise indicate that management of diabetes mellitus type II also required avoidance of strenuous occupational and recreational activities, which is the additional criterion necessary for the next higher 40 percent schedular rating.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation). 

For the increased rating period on appeal, there is no evidence to suggest the Veteran was required to avoid strenuous occupational and recreational activities to control his blood sugars and diabetes mellitus, type II.  Indeed, the April 2010, October 2011, and July 2016 VA examination reports document that the Veteran's treatment includes a restricted diet, insulin and prescribed oral hypoglycemic agents. The examiners stated that the Veteran does not require regulations of activities.  Further VA treatment records provide no evidence that the diabetes mellitus requires that his activities be regulated.  As such, the weight of the evidence is against a finding that a rating in excess of 20 percent under Code 7913 for diabetes mellitus is warranted for any period.  38 C.F.R. §§ 4.3, 4.7.

IHD

The Veteran's IHD is rated under Code 7005.  Under Code 7005, a 10 percent rating is warranted when there is a workload greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication required.  A 30 percent rating is warranted where there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A 100 percent disability rating is assigned where there is chronic congestive heart failure; or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or there is a left ventricular dysfunction with an ejection fraction of less than 30 percent.

VA treatment records dated in April 2006 show the Veteran's report of a history of myocardial infarction and stent placement.  He was prescribed daily aspirin to treat his heart at the time.  Records from Dr. M include chest X-rays in August 2004 and May 2005 showing heart size as normal.  Also, an October 2006 VA stress test at documents METs of 7.7.  A diagnosis of atherosclerosis, coronary arteries is shown on March 6, 2009.  

A chest X-ray dated April 27, 2010, taken in conjunction with the Veteran's VA examination, shows cardiomegaly.  Also, a stress test conducted on May 12, 2010, in conjunction with the VA examination, indicated a METs of 5.1.  

An August 2014 VA examination report documents an ejection fraction of 55 percent.  An estimated METs level was reported.  However, the examiner stated the limitation in METs level is due to multiple medical conditions which have a profound negative effect on the Veteran's METs.  The examiner stated the Veteran has a normal ejection fraction of 55 percent and this is more predictive of his cardiac function than the verbal, interview-based METs due to other comorbid conditions.  

Nuclear study in November 2016 showed dilated LV cavity with borderline LV enlargement.   Ejection fraction was 68 percent.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against initial ratings in excess of 10 and 30 percent respectively.

Indeed, effective from August 3, 2007 and prior to April 27, 2010, due to the Veteran's IHD, he was capable of exerting greater than seven but less than ten METs; further he was on daily asprin for his heart disease.  As such, his disability more nearly approximated a 10 percent disability rating.

Effective from April 27, 2010, there is no evidence that the Veteran's IHD has been manifested by congestive heart failure, acute or chronic, a workload of 5 METs or less, or left ventricular dysfunction with an ejection fraction of 50 percent or less. On the contrary, diagnostic studies revealed LVEF of 55 to 68 percent.  Accordingly, the evidence does not show that the manifestations of the Veteran's IHD satisfied, or approximated, the criteria for the next higher, 60 percent, rating. Consequently, such rating is not warranted.

The Board notes that, as a layperson, the Veteran is competent to report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, a layperson is not competent to identify a specific level of cardiac disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected IHD has been provided by VA medical professionals.  The medical findings directly address the criteria under which this disability is evaluated, and these records are the most probative evidence of record. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Peripheral neuropathy- upper and lower extremities

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Bilateral lower extremities

The Veteran's RLE and the LLE neuropathy has been rated under Code 8520 (for sciatic nerve paralysis), which sets forth the following criteria.  A 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520.

The Board notes that throughout the appeal VA examination reports have variously recorded involvement of the other nerves, in addition to the service-connected sciatic nerves.  Although various nerves appear to be affected, they all result in the same manifestations of impairment of lower extremities, which are contemplated by the ratings assigned.  The Veteran cannot be compensated twice for the same symptomatology.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.14.

A November 2011 rating decision granted service connection and assigned 20 percent ratings for the bilateral lower extremities.

Throughout the appeal period, the Veteran's diabetic peripheral neuropathy of both the RLE and the LLE was manifested by incomplete paralysis of the sciatic nerve no more than moderate in degree, as evidenced by his complaints of numbness and tingling and pain in both lower extremities as well as the reports of record.  Indeed, April 2010 and October 2011, and July 2016 VA examinations revealed normal motor and reflex function; sensory function was abnormal with findings of decreased sensation in the lower extremities in vibratory, pinprick, and temperature. The examiners indicated that such results were consistent with diabetic peripheral neuropathy affecting both the Veteran's lower extremities; and that moderate involvement of the sciatic nerves was shown.

Under section 4.12a, when the involvement is wholly sensory as it is here demonstrated, the rating should be for the mild or at most moderate degree. Based upon the examiners' findings that there was decreased lower extremity sensation, the Board finds that the 20 percent rating for moderate impairment under Code 8520 is appropriate for the entire appeal period.  At no time were the lower extremity diabetic peripheral neuropathy described moderately severe by the examiners, nor does the Board find that the lay statements provided by the Veteran support a higher rating.  Accordingly, the Board finds that ratings in excess of 20 percent for diabetic neuropathy of the RLE and LLE are not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Bilateral upper extremities

In a rating decision dated in November 2011, the RO granted service connection for diabetic neuropathy of the right and left upper extremities (rated as peripheral neuropathy/carpal tunnel syndrome, right and left upper extremities) and assigned 10 percent ratings, respectively, effective November 27, 2009.  The Veteran appealed for higher ratings.  In a rating decision in November 2017, the RO increased the disability rating for peripheral neuropathy, of the right and left upper extremities, to 20 percent effective July 22, 2016.  Throughout the appeal the neuropathy of the upper extremities was rated under Codes 8515 (for the median nerve) prior to July 22, 2016; and 8513 (for all radicular groups), effective from such date. 

The Board notes that throughout the appeal VA examination reports have variously recorded involvement of the median and lower radicular group nerves.  Although various nerves appear to be affected, they all result in the same manifestations of impairment of upper extremities, which are contemplated by the ratings assigned. As noted above, the Veteran cannot be compensated twice for the same symptomatology.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.14.

 A 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve.  38 C.F.R. § 4.124a, Code 8515. 

 A 20 percent evaluation is warranted for mild incomplete paralysis of all radicular groups.  38 C.F.R. § 4.124a, Codes 8513. 

 A 30 percent evaluation is warranted for moderate incomplete paralysis of the median nerve if affecting the major extremity, and 20 percent if affecting the minor extremity.  38 C.F.R. § 4.124a, Code 8515.

 A 40 percent evaluation is warranted for moderate incomplete paralysis of all radicular groups, if affecting the major extremity, and 30 percent if affecting the minor extremity.  38 C.F.R. § 4.124, Code 8513.

Severe incomplete paralysis of the median nerve warrants a 40 percent rating if affecting the minor upper extremity, and 50 percent if affecting the major upper extremity.  60 percent is warranted for complete paralysis of the minor upper extremity and 70 percent for complete paralysis of the major upper extremity.  38 C.F.R. § 4.124a, 8515. 

Severe incomplete paralysis of all radicular groups warrants a 60 percent rating if affecting the minor upper extremity, and 70 percent if affecting the major upper extremity.  80 percent is warranted for complete paralysis of the minor upper extremity and 90 percent for complete paralysis of the major upper extremity.  38 C.F.R. § 4.124a, 8513.

The pertinent evidence consists of three VA examination reports.

The April 2010 VA examination shows the Veteran's report of numbness in the fingertips which came on gradually.  Muscle motor strength for both upper extremities was full (5/5).  Deep tendon reflexes were symmetrical in the upper extremities at 1+.  Sensory testing showed decreased light touch sensation in the 5th digit of both hands.  Electromyograph/nerve conduction study on April 8, 2010 indicated median nerve compression in both wrists consistent with carpal tunnel syndrome. 

The October 2011 VA examination showed decreased light touch sensation on testing in hand/fingers of both upper extremities.  There was also demonstration of decreased cold sensation in the left upper extremity.  The examiner identified the symptoms as affecting multiple nerve regions, to include the median nerve region.  The examiner further characterized the condition as mild in severity.  

The July 2016 VA examination shows mild involvement of the median nerve and radial nerve.  On examination, strength was normal, 5/5.  Light touch/monofilament testing was also normal.  The Veteran had subjective complaints of paresthesias and numbness.

Concerning the bilateral upper extremities, prior to July 22, 2016, the evidence documents mild incomplete paralysis of the median nerves.  Accordingly, the Board finds that prior to July 22, 2106; the overall disability picture most closely resembles the criteria for a rating of 10 percent each for peripheral neuropathy in the median nerve of the right and left upper extremities under Code 8515. 

As of July 22, 2016, the evidence documents mild incomplete paralysis of all radicular groups (i.e., median and radial nerve).  As such, 20 percent ratings are assigned under Code 8513. 

Ratings higher than 20 percent for bilateral upper extremity diabetic peripheral neuropathy/carpal tunnel syndrome is not warranted at any time throughout the appeal because the evidence fails to show that the Veteran experiences moderate incomplete paralysis of the median nerves and all radicular groups; and impairment was characterized as no more than mild in nature.

TDIU

In February 2010, the Veteran submitted a claim for TDIU.  TDIU is granted where service-connected disabilities are so severe that it is impossible for the Veteran to secure or follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience. Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19.

Prior to July 22, 2016, the Veteran met the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16 (a). He was service-connected for PTSD (70 percent); IHD (30 percent); type II diabetes mellitus (20 percent); diabetic peripheral neuropathy of the right upper extremity (10 percent); diabetic peripheral neuropathy of the left upper extremity (10 percent); diabetic peripheral neuropathy sciatic nerve of the left lower extremity (20 percent); diabetic peripheral neuropathy, sciatic nerve of the right lower extremity (20 percent); hearing loss (0%); and malaria (0 percent).  His combined disability evaluation is 90 percent.

The record reflects high school education with no college studies.  It further shows that the Veteran's past employment history was that of a truck driver.  He last worked in 2010.  His past work experience is physical as he has to load and unload the truck; and requires use of his hands and fingers, as well as use of his lower extremities. 

In an October 2012 vocational evaluation report the evaluator, reviewed the Veteran's file and indicated that because of the Veteran's limitations, the only sedentary jobs that are unskilled would involve dealing with the public, or co-workers and be inside closed buildings.  He indicated that this would impact the Veteran negatively because of the severe vocational adjustment he would have to undergo. He noted that vocational adjustment refers to the changes in environments, and the person who is sensitive to stress, as the Veteran is would have an impossible time making the change on that basis alone.  He concluded that when one considers his problems with concentration, lack of use of his hands with dropping small items commonly occurring as well as his pain from peripheral neuropathy, it is clear that no position exists for him.  The examiner found that the Veteran was unable to secure or follow a gainful occupation as a result of his service-connected disabilities.  

After careful review of the record, the Board finds that prior to July 22, 2016, the Veteran experienced functional limitations due to service-connected PTSD, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities that preclude substantially gainful employment. To the extent that the record suggests that the Veteran could perform the physical requirements of sedentary type employment, the Board finds that such employment in this case would be no more than marginal in view of the Veteran's educational background and work experience.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal).

Therefore, affording the Veteran all benefit-of-the-doubt, the Board finds that prior to July 22, 2016, he is unable to perform the physical acts required for substantially gainful employment due to his service-connected disabilities, and specifically his PTSD, diabetes mellitus, type II, and diabetic peripheral neuropathy of the upper and lower extremities. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Accordingly, TDIU is granted prior to July 22, 2016.

The Board observes that beginning July 22, 2106, the Veteran has been in a receipt of a combined 100 percent schedular rating for his service-connected disabilities. 

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443 (1994).  Thus, if VA has found a Veteran to be totally disabled as a result of a service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  Herlehy v. Principi, 15 Vet. App. 33 (2001). 

The Board notes, however, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114; Buie v. Shinseki, 24 Vet. App. 242 (2011).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  Bradley v. Peake, 22 Vet. App. 280 (2008).

Such a scenario is not present here.  To obtain SMC for the period beginning July 22, 2016, the evidence of record would have to establish that the Veteran's remaining service-connected disabilities entitled him to a TDIU. Such is not the case.  Accordingly, for the period beginning July 22, 2016, the issue of entitlement to a TDIU is moot.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II is denied.

Entitlement to initial ratings in excess of 10 percent effective from August 3, 2007 and prior to April 27, 2010 and 30 percent thereafter for IHD is denied.

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the RLE is denied.

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the LLE is denied.

Entitlement to initial ratings in excess of 10 percent prior to July 22, 2016 and 20 percent thereafter for carpal tunnel syndrome of the RUE is denied.

Entitlement to initial ratings in excess of 10 percent prior to July 22, 2016 and 20 percent thereafter for carpal tunnel syndrome of the LUE is denied.

Entitlement to a TDIU is granted.




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


